Case 3:18-cr-04683-GPC Document 163 Filed 05/18/20 PageID.1482 Page 1 of 5



 1    Gary S. Lincenberg - SBN 123058                Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                    rkjones@mintz.com
 2    Naeun Rim - SBN 263558                         MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                        GLOVSKY AND POPEO, P.C.
 3    BIRD, MARELLA, BOXER, WOLPERT,                 3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                   San Diego, California 92130
 4    RHOW, P.C.                                     Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
 5    Los Angeles, California 90067-2561             Attorney for Mark Manoogian
      Telephone: (310) 201-2100
 6    Facsimile: (310) 201-2110
                                                     Whitney Z. Bernstein - SBN 304917
 7    Attorneys for Petr Pacas                           wbernstein@bmkattorneys.com
                                                     Thomas H. Bienert, Jr. - SBN 135311
 8    David W. Wiechert - SBN 94607                      tbienert@bmkattorneys.com
         dwiechert@aol.com                           James Riddet – SBN 39826
 9    Jessica C. Munk - SBN 238832                       jriddet@bmkattorneys.com
         jessica@wmgattorneys.com                    BIENERT | KATZMAN PC
10    William J. Migler - SBN 318518                 903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                    San Clemente, California 92673
11    WIECHERT, MUNK & GOLDSTEIN,                    Telephone: (949) 369-3700
      PC
12    27136 Paseo Espada, Suite B1123                Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
13    Telephone: (949) 361-2822
14    Attorneys for Jacob Bychak
15                              UNITED STATES DISTRICT COURT
16                           SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                        CASE NO. 3:18-cr-04683-GPC
19                     Plaintiff,                   UNOPPOSED MOTION TO
                                                    SHORTEN TIME TO FILE
20               vs.                                MOTION TO DISMISS WIRE
                                                    FRAUD COUNTS FOR
21 JACOB BYCHAK, MARK                               VIOLATING THE FIFTH
   MANOOGIAN, MOHAMMED                              AMENDMENT DUE PROCESS
22 ABDUL QAYYUM, AND PETR                           AND SIXTH AMENDMENT FAIR
   PACAS,                                           NOTICE PROTECTIONS
23
            Defendants.                             Assigned to Hon. Gonzalo P. Curiel
24
25
26
27
28
     3650041.1
                                                1                        Case No. 3:18-cr-04683-GPC
                                      MOTION TO SHORTEN TIME
Case 3:18-cr-04683-GPC Document 163 Filed 05/18/20 PageID.1483 Page 2 of 5



 1               TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2               Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and
 3 Petr Pacas, by and through counsel for Mr. Pacas, Naeun Rim, move this Court for an
 4 order shortening time in which Defendants may file their motion to dismiss the wire
 5 fraud counts in the Indictment for violating the Fifth Amendment due process and
 6 Sixth Amendment fair notice protections afforded by the United States Constitution.
 7 Ms. Rim has good cause for shortening time by one business day due to the unusually
 8 complex issues in this matter and conflicting deadlines in other cases. On May 18,
 9 2020, counsel for the Government informed Ms. Rim through Assistant United States
10 Attorney Sabrina Feve that it did not oppose this motion.
11               Accordingly, Defendants ask the Court to shorten time for the filing of this
12 motion and amend the briefing schedule as follows:
13               The Government’s opposition brief will now be due June 8, 2020;
14               Defendants’ reply will be due June 15, 2020; and
15               The hearing will take place on June 26, 2020, at 2:30 p.m.
16
17 DATED: May 18, 2020                         Gary S. Lincenberg
                                               Naeun Rim
18
                                               Bird, Marella, Boxer, Wolpert, Nessim,
19                                             Drooks, Lincenberg & Rhow, P.C.
20                                             By:         s/ Naeun Rim
21                                                               Naeun Rim
                                                     Attorneys for Petr Pacas
22
23
     DATED: May 18, 2020                       Whitney Z. Bernstein
24                                             Thomas H. Bienert, Jr.
                                               James Riddet
25                                             BIENERT | KATZMAN PC
26                                             By:         s/ Whitney Z. Bernstein
27                                                               Whitney Z. Bernstein
                                                     Attorneys for Mohammed Abdul Qayyum
28
     3650041.1
                                                      2                         Case No. 3:18-cr-04683-GPC
                                          MOTION TO SHORTEN TIME
Case 3:18-cr-04683-GPC Document 163 Filed 05/18/20 PageID.1484 Page 3 of 5



 1 DATED: May 18, 2020              David W. Wiechert
                                    Jessica C. Munk
 2                                  William J. Migler
                                    Wiechert, Munk & Goldstein, PC
 3
 4                                  By:         s/ David W. Wiechert
                                                      David W. Wiechert
 5                                        Attorneys for Jacob Bychak
 6
     DATED: May 18, 2020            Randy K. Jones
 7                                  Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                                    P.C.
 8
                                    By:         s/ Randy K. Jones
 9
                                                      Randy K. Jones
10                                        Attorney for Mark Manoogian
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3650041.1
                                           3                    Case No. 3:18-cr-04683-GPC
                               MOTION TO SHORTEN TIME
Case 3:18-cr-04683-GPC Document 163 Filed 05/18/20 PageID.1485 Page 4 of 5



 1                             CERTIFICATE OF AUTHORIZATION
                               TO SIGN ELECTRONIC SIGNATURE
 2
 3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 4 and Procedures of the United States District Court for the Southern District of
 5 California, I certify that the content of this document is acceptable to counsel for the
 6 Defendants and that I have obtained authorization from Randy K. Jones, David W.
 7 Wiechert, and Whitney Z. Bernstein to affix their electronic signatures to this
 8 document.
 9
                                               Respectfully submitted,
10
11 DATED: May 18, 2020                         Gary S. Lincenberg
                                               Naeun Rim
12                                             Bird, Marella, Boxer, Wolpert, Nessim,
13                                             Drooks, Lincenberg & Rhow, P.C.

14
15                                             By:         s/ Naeun Rim
16                                                               Naeun Rim
                                                     Attorneys for Petr Pacas
17
18
19
20
21
22
23
24
25
26
27
28
     3650041.1
                                                      4                         Case No. 3:18-cr-04683-GPC
                                          MOTION TO SHORTEN TIME
Case 3:18-cr-04683-GPC Document 163 Filed 05/18/20 PageID.1486 Page 5 of 5



 1                                  CERTIFICATE OF SERVICE
 2               Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                           Sabrina L. Feve
 6                                        Assistant U.S. Attorney
 7                                       sabrina.feve@usdoj.gov
 8
 9                                          Melanie K. Pierson
10                                       Assistance U.S. Attorney
11                                     melanie.pierson@usdoj.gov
12
13
                                              Respectfully submitted,
14
15 DATED: May 18, 2020                        Gary S. Lincenberg
                                              Naeun Rim
16                                            Bird, Marella, Boxer, Wolpert, Nessim,
17                                            Drooks, Lincenberg & Rhow, P.C.

18
19
                                              By:         s/ Naeun Rim
20                                                              Naeun Rim
21                                                  Attorneys for Petr Pacas

22
23
24
25
26
27
28
     3650041.1
                                                     5                         Case No. 3:18-cr-04683-GPC
                                         MOTION TO SHORTEN TIME
